Action to recover for personal injuries. Judgment dismissing complaint at the close of plaintiff’s case reversed on the law and a new trial granted, with costs to appellant to abide the event. The testimony of Wittwer that the trip he was maMng from Pittsburg to New York was the first in behalf of defendant Trans-Continental Carriers, Inc., in the face of the fact that the name of that defendant was painted on the veMele, renders Ms entire testimony with respect of both defendants suspicious. A new trial should be had in order to ascertain the exact relationsMp of these defendants to Wittwer and their connection with the veMele he was operating. Lazansky, P. J., Hagarty, Carswell, Taylor and Close, JJ., concur.